Case 7:17-cr-00225-NSR Document 197 Filed 07/30/21 Page 1of3
Case 7-17-cr-00225-NSR-1 Document 194-2 Filed in NYSD on 07/23/2021 Page 1 of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

we eee ee ee ee eee eee x
UNITED STATES OF AMERICA : FINAL ORDER OF FORFEITURE
-V.- : S417 Cr. 225 (NSR)
CHUKWUEMEKA OKPARAEKE, :
a/k/a “Emeka,”
Defendant.
eee ee eee eee cee eee eee eee eee x

WHEREAS, on or about April 9, 2021, this Court entered a Consent Preliminary
Order of Forfeiture as to Specific Property/Money Judgment (the “Preliminary Order of
Forfeiture”) (D.E. 174), which, among other things, ordered the forfeiture to the United States of
all right, title and interest of CHUK WUEMEKA OKPARAEKE, a/k/a “Emeka” (the “Defendant”)
in the following property:

a. 680.60963624  bitcoins, contained in the bitcoin address
3DTSBzmieF8tAECqsDJttf2BeKnar8caQU;

(the “Specific Property”);

WHEREAS, the Preliminary Order of Forfeiture directed the United States to
publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,
notice of the United States’ intent to dispose of the Specific Property, and the requirement that any
person asserting a legal interest in the Specific Property must file a petition with the Court in
accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The
Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,
provide direct written notice to any person known to have an alleged interest in the Specific

Property and as a sybstitute for published notice as to those persons so notified;
4 USDC SDNY
DOCUMENT .
ELECTRONICALLY FILED jf
DAC #:

 

¥

ye

 

 

 

 

 

 

 

 

 
Case 7:17-cr-00225-NSR Document 197 Filed 07/30/21 Page 2 of 3
Case 7-17-cr-00225-NSR-1 Document 194-2 Filed in NYSD on 07/23/2021 Page 2 of 3

WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule
32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of
the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require
publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific
Property before the United States can have clear title to the Specific Property;

WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose
of the Specific Property was posted on an official government internet site (www. forfeiture.gov)
beginning on May 5, 2021, for thirty (30) consecutive days, through June 3, 2021, pursuant to Rule
G(4)(a)(iv)(C) of the Supplemental! Rules for Admiralty and Maritime Claims and Asset Forfeiture
Actions and proof of such publication was filed with the Clerk of the Court on July 15, 2021 (D.E.
189);

WHEREAS, thirty (30) days have expired since final publication of the Notice of
Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been
filed;

WHEREAS, the Defendant is the only person and/or entity known by the
Government to have a potential interest the Specific Property; and

WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the
United States shall have clear title to any forfeited property if no petitions for a hearing to contest
the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as
set forth in Title 21, United States Code, Section 853(n)(2).

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

1. All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America and shall be disposed of according to law.

2

 
Case 7:17-cr-00225-NSR Document 197 Filed 07/30/21 Page 3 of 3
Case 7-17-cr-00225-NSR-1 Document 194-2 — Filed in NYSD on 07/23/2021 Page 3 of 3

2. Pursuant to Title 21, United States Code, Section 853(n)(7), the United
States of America shall and is hereby deemed to have clear title to the Specific Property.

3, The United States Marshals Service (or its designee) shall take possession
of the Specific Property and dispose of the same according to law, in accordance with Title 21,
United States Code, Section 853(h).

Dated: White Plains, New York
Sv\uy 24, 2021

SO ORDERED:

 

HONORABLE NELSON S. ROMAN
UNITED STATES DISTRICT JUDGE

 
